UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- ae pene nee eee nee ee nen ene enee XK
JOSE M. RIOS and KIMBERLY M. MARRERO,

 

Plaintiffs,
-against-

NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY
SUPERVISION — OTIS VILLE CORRECTIONAL
FACILITY, ef al.,

Defendants.
---- -- ---X

 

ORDER

17 Civ. 1148 JCM)

On January 27, 2020, the parties informed the Court that they had reached a settlement in

the above-captioned matter. Therefore, it is hereby

ORDERED, that this action be and hereby is discontinued with prejudice but without costs

to any party; provided, however, that if settlement is not consummated within thirty (30) days of

the date of this order, plaintiffs may apply by letter within the thirty-day period for restoration of

the action to the calendar of the undersigned, in which event the action wiil be restored.

To be clear, any application to reopen must be filed within thirty (30) days of this Order;

any application to reopen filed thereafter may be denied solely on that basis.

The parties are advised that if they wish the

Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement agreement to the

Court within thirty (30) days with a request that the agreement be “So Ordered” by the Court.

Dated: January 27, 2020
White Plains, New York

SO ORDERED:

é& a
OV? OC. fh Caé-/Ir4—
JUDITH C. McCARTHY :
United States Magistrate Judge

 

 
